DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 11-16 and 20 are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hasegawa et al. (2009/0020176).  Hasegawa et al. disclose, in figs. 1-4, 
Re-claim 1, a fluid making pack, which is capable for a beverage comprising:
a flexible container 12 having a fluid space or a beverage space;
a pack body 1 to which the flexible container coupled and which has a pack opening 14a communicating with the beverage making space and a seating part 14 seated on a  tank module 13;
a tube 15 connected to a lower portion of the pack body and accommodated in the flexible container; and
a cap 17 configured to open/close the pack opening,

wherein the pack body is configured to be pressed downward by a  lid 16 in a state in which the seating part is seated on the fermentation tank module.
Re-claim 3, wherein the pack body includes:
an outer hollow having the pack opening; and
an inner hollow 14c allowing the pack opening and the beverage making space to communicate with each other.
	Re-claim 11, wherein at least one gas discharging hole 11a, 11b, allowing the beverage making space and the pack opening to communicate  with each other is formed in the pack body.
Re-claim 12 wherein the pack body includes: an outer hollow defining the pack opening; and
an inner hollow 14c allowing the pack opening and the beverage making space to communicate with each other,
wherein the gas discharging hole 11d  is formed to be outer than the inner hollow in a radial direction of the pack body.
Re-claim 13, wherein a recessed part recessed downward and having the inner hollow is formed m the pack body, and
wherein the gas discharging hole 14d is vertically formed through the recessed part.
Re-claim 14, wherein the pack body includes:
a main body 1 having the seating part 14 and the pack opening 14a; and
a junction body 11 which is detachably coupled to the main body and to which the flexible container is joined.



Re-claim 15,  wherein the junction body includes:
a junction part 11a to which the flexible container is joined and which is located below the main body; and
a fastening hollow to which the recessed part of the main body is inserted and fastened.
Re-claim 16, a  fluid maker , which is capable for beverage, comprising:
a  tank module  13 having an opening;
a lid 17 configured to open/close the opening; and
a beverage making pack 1 inserted into the tank module through the opening,
wherein the beverage making pack includes:
a flexible container 12 having a  making space and accommodated inside the fermentation tank module;
a pack body 14  to which the flexible container is coupled, having a pack opening communicating with the making space, and having a seating part seated on the fermentation tank module; and
a tube 15 connected to a lower portion of the pack body and accommodated in the
flexible container,
wherein the pack body is configured to be pressed downward by a lid in a state in which the seating part is seated on the tank module.
Re-claim 20, wherein a pack body pressing part 17b configured to downward press the pack body is formed in the  lid.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. in view of Jensen et al. (Des 266,389) or Chen (D684,816).
Re-claim 2, Hasegawa et al. lack to disclose an upward protruding cap handle  formed in the cap, and wherein a catching part protruding outward in a radial direction of the cap handle  formed at an upper portion of the cap handle.
Jensen et al. or Chen teach a cap having an upward protruding cap handle  formed in the cap, and wherein a catching part protruding outward in a radial direction of the cap handle is formed at an upper portion of the cap handle.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, in view teaching of Jensen et al. or Chen, to modify the Hasegawa et al. with an upward protruding cap handle  formed in the cap as claimed, in order to facilitate of gripping and handling the cap.
	Re-claim 7, wherein a recessed part recessed downward is formed in the pack body, and
wherein the inner hollow 14c formed the recessed part.
Re-claim 8, wherein the inner hollow includes:
an upper hollow 14e protruding from the recessed part to the pack opening; and
a tube connector 14b  which communicates with the upper hollow and protrudes from the recessed part to the flexible container, and to which the tube 15 is connected.
Re-claim 10, wherein a bottom surface of the recessed part faces a bottom surface of the cap.
Allowable Subject Matter
Claims 4-6, 9 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN M. NGO whose telephone number is (571)272-4545. The examiner can normally be reached Mon-Fri from 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL R DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIEN M NGO/Primary Examiner, AU 3754, Art Unit 3754                                                                                                                                                                                                        June 4, 2022